Exhibit 10.2

First Amendment to the Trust Agreement for the Amended and Restated Bowater

Incorporated Benefit Plan Grantor Trust, Effective June 6, 2000

This First Amendment to the Trust Agreement for the Amended and Restated Bowater
Incorporated Benefit Plan Grantor Trust, effective June 6, 2000, is made as of
the 27th day of June 2007, by Bowater Incorporated, a Delaware corporation (the
“Company”).

WITNESSETH:

WHEREAS, the Company previously established the Amended and Restated Bowater
Incorporated Benefit Plan Grantor Trust effective June 6, 2000, (the “Trust”) to
serve as a funding vehicle for certain designated non-qualified benefit plans,
agreements and arrangements as set forth in the Trust Agreement (the “Trust
Agreement”) dated June 6, 2000 by and between the Company and Wachovia Bank,
N.A., a national banking association organized and existing under the laws of
the United States (the “Trustee”); and

WHEREAS, Article X of the Trust Agreement reserves to the Board of Directors of
the Company (the “Board”) the right to amend the Trust Agreement and the Trust
created thereby; and

WHEREAS, the Board now desires to amend the Trust Agreement as set forth herein.

NOW, THEREFORE, the Trust Agreement is amended, effective as of the date of
delivery to the trustee, Wachovia Bank, N.A., of this executed Amendment,
accompanied by a certified copy of the resolutions of the Board authorizing this
Amendment, as follows:

Section 1.2(h)(a) of the Trust Agreement is deleted in its entirety and replaced
with the following:

 

  (a) The date that any Person is or becomes an Acquiring Person; provided,
however, that for purposes of this subsection (a), a Change in Control will not
be deemed to occur if the accumulation of 20% or more of the combined voting
power of the Corporation’s then outstanding securities which would result in
such Person being or becoming an Acquiring Person is pursuant to a merger,
consolidation or reorganization, or sale or other transfer, that would not
result in a Change in Control under subsections (b) or (c) immediately following
this subsection (a).

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Trust
Agreement for the Amended and Restated Bowater Incorporated Benefit Plan Grantor
Trust, effective June 6, 2000, to be executed by its duly authorized officer,
this 13th day of July, 2007.

 

BOWATER INCORPORATED By:   LOGO [g56169image003.jpg]   James T. Wright Title:  
Executive Vice President – Human Resources